IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00155-CR

STEPHEN SPICER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2007-1759-C1


                          MEMORANDUM OPINION


       Stephen Spicer appealed his conviction for evading arrest or detention in a

vehicle. See TEX. PENAL CODE ANN. § 38.04 (West Supp. 2012). On May 20, 2013, Spicer

filed a motion to dismiss this appeal. Both Spicer and his attorney have signed the

motion.

       Spicer’s motion is granted; thus, this appeal is hereby dismissed. See TEX. R. APP.

P. 42.2(a).
                                           AL SCOGGINS
                                           Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 30, 2013
Do not publish
[CR25]




Spicer v. State                                          Page 2